Citation Nr: 0942653	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  09-15 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Eligibility for Dependent's Educational Assistance (DEA) 
under Chapter 35, Title 38, of the United States Code, for 
the period of February 2, 2009, to May 21, 2009.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel





INTRODUCTION

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a decision of the Phoenix, Arizona, 
Department of Veterans Affairs (VA) Regional Office (RO).

The appellant provided sworn testimony before the undersigned 
Veterans Law Judge in September 2009.  A copy of the 
transcript is associated with the file.


FINDING OF FACT

1.  The appellant has a child born September [redacted], 1993.

2.  The appellant had a school-age child under age 16 for the 
period of February 2, 2009, to May 21, 2009.


CONCLUSION OF LAW

Eligibility for Dependents' Educational Assistance is not 
established for the period of February 2, 2009, to May 21, 
2009.  38 U.S.C.A. §§ 3500, 3501, 3510, 3512 (West 2002); 
38 C.F.R. 38 C.F.R. § 3.57, 21.3020, 21.3021, and 21.3040(c). 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Survivors' and Dependents' Educational Assistance (DEA), 
under Chapter 35, Title 38, of the United States Code, is a 
program of education or special restorative training that may 
be authorized for an eligible person, such as a child, if the 
applicable criteria are met.  See 38 U.S.C.A. §§ 3500, 3501; 
38 C.F.R. §§ 21.3020, 21.3021.

Generally, the term "child" means a person who is the 
legitimate or adopted child of the veteran who is unmarried 
and who is under the age of 18 years, or; who became 
permanently incapable of self-support before attaining the 
age of 18 years, or; who was age 18 or over but not yet age 
23 and is pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. 
§ 3.57.

Basic eligibility for Chapter 35 benefits is established by 
being the child of a veteran who has a total and permanent 
disability rating from a service-connected disability.  38 
U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. § 21.3021.  Under the 
provisions of 38 C.F.R. § 21.3041(a), the basic beginning 
date of eligibility for educational assistance is normally 
the date the child reaches age 18, or the date of the child's 
completion of secondary schooling, whichever occurs first.  
However, no person is eligible for educational assistance who 
has reached his or her 26th birthday on or before the 
effective date of a finding of permanent total service- 
connected disability.  38 C.F.R. § 21.3040(c).

Also, the law provides that the period of eligibility may 
begin before the child's' 18th birthday if: (i) the child 
completed compulsory school attendance under the applicable 
state law and it is in the child's best interests; or (ii) 
the child is pursuing a course designed to prepare him or her 
for an examination required or used for entrance into an 
institution of higher education or a graduate school; or 
(iii) The child is beyond his or her 14th birthday and has a 
physical or mental handicap.  38 U.S.C.A. § 3512(a); see also 
38 C.F.R. § 21.3040.

In this case, the appellant seeks DEA for his son to attend 
college classes while in high school.  He testified in 
September 2009 that his son was academically gifted and 
required the challenge of college classes.  He further 
testified that, as of the date of the hearing, his son had 
not become 16 years of age, but that he would turn 16 years 
old on September [redacted], 2009.  Also, he indicated that his son 
had just begun his junior year this fall 2009.  The appellant 
argued that the State of Arizona has a dual education law 
that overrides any federal law concerning age limitations on 
DEA eligibility.  He submitted a copy of the law (Arizona 
Revised Statutes § 15-1821.01 Dual enrollment information).

A review of the Arizona dual education law submitted by the 
appellant discloses that the State of Arizona has authorized 
colleges in Arizona to offer courses to high school and 
college students that could be counted toward their 
graduation requirements.  Neither DEA nor age limitations 
regarding federal education programs are addressed.

Evidence of record shows that the Arizona compulsory school 
age is 6 to 16 years of age or completion of 10th grade.

Having reviewed the evidence of record, the Board finds that 
the appellant's dependent son was born September [redacted], 1993.  
For the period of February 2, 2009, to May 21, 2009, he was 
not yet 16 years of age or completed compulsory education 
under the state law.  Also, there is no indication that his 
son pursued courses required or used for entrance to an 
institution of higher education, or that his son had a 
physical or mental handicap for the period at issue.  
Therefore, the basic eligibility requirements for a child for 
Dependents' Educational Assistance are not met for the period 
of February 2, 2009, to May 21, 2009.  As the disposition of 
this claim is based on the law, and not the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Because the application of the law to the undisputed facts is 
dispositive in this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).




ORDER

Dependent's Educational Assistance (DEA) under Chapter 35, 
Title 38, of the United States Code, for the period of 
February 2, 2009, to May 21, 2009, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


